On the appearance of Sherburne, agreeable to the order of the court, the following order was passed :
Whereas, on the production of a general power of attorney from John Lowden, representing seven-tenths of the heirs of John Paul Jones, and at the same time several letters from George L. Lowden, dated late in 1838, recognizing Mr. John H. Sherburne as his agent, urging him to bring the business to a close as soon as possible, the court did (supposing the said letters and power of attorney were both from the same person) order that letters of administration be granted to said Sherburne, and on his representation that no money was to be received the court ordered that letters be granted as prayed for, provided he gave a bond in the penalty of $500. Jannette Taylor subsequently entered a caveat setting forth that Sherburne had no claim to the administration, and that at least twenty or thirty thousand dollars would be received, and Sherburne now admits that there will be $12,000 or $15,000 received from a Danish claim,* and therefore prayed a revocation of said letters.
The court then ordered said Sherburne by a certain day, *108viz., on the 2d of July, 1839, to give a new bond. Having failed to do so, it was further ordered that the letters of administration to the said Sherburne be revoked.
An appeal was granted to the Circuit Court.
The papers in the case were submitted without argument August 17, 1842.
The Circuit Court affirmed the order of the Orphans’ Court.

 The claim against Denmark was for the value, of the prizes, three English ships of war sent into Bergen, Norway, where they were forcibly taken possession of by the Danish Government, and given up to England, on the ground that Denmark did not recognize the independence of the United States. In negotiations with Denmark the latter offered to pay ten thousand dollars to liquidate the claim. Dr. Eranklin declined the offer on the ground that the value of the prizes should form the just measure of compensation.